Exhibit 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Lithium Technology Corporation (the “Company”) on Form 10-Q for the period ending March 31, 2010as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Timothy J. Ryder, Chief Financial Officer of the Company, certify pursuant to 18 U.S.C. §1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002, that to the best of my knowledge: 1) The Report fully complies with the requirements of Section13(a) of the Securities Exchange Act of 1934; and 2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated:November 24, 2010 /s/ Timothy J. Ryder Timothy J. Ryder Chief Financial Officer
